       Case 5:20-cv-00081 Document 56 Filed on 08/17/21 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

GILBERT GOMEZ VICENTE, et al.,                    '
                                                  '
        Plaintiffs,                               '
                                                  '
vs.                                               '   CIVIL ACTION NO. 5:20-cv-00081
                                                  '
UNITED STATES OF AMERICA,                         '
ROMUALDO BARRERA, Agent, United                   '
States Border Patrol, in his individual capacity; '
and DOES 1-20, Agents, United States Border '
Patrol, in their individual capacities,           '
                                                  '
        Defendants.                               '

                     JOINT MOTION FOR ENTRY OF PROTECTIVE ORDER
       Plaintiffs and Defendant, the United States of America, pursuant to Federal Rule of Civil

Procedure 26(c) and the Privacy Act of 1974, 5 U.S.C. § 552a(b)(11), jointly request that the Court

enter the Protective Order filed with this motion. The parties have agreed to the entry of the

Protective Order so that information may be disclosed without invading the privacy of witnesses

and other persons involved in the matter at issue in this case.

   Dated: August 17, 2021                      Respectfully Submitted,


   s/Jimmy A. Rodriguez                        s/Edgar Saldivar (with permission)_____
   Jimmy A. Rodriguez                         Edgar Saldivar (Attorney-In-Charge)
   Assistant United States Attorney           Tex. Bar No. 24038188; S.D. Tex. Bar No. 618958
   Southern District of Texas                 Andre Segura
   Attorney in Charge                         Tex. Bar No. 24107112; S.D. Tex. Bar No. 3123385
   Texas Bar No. 24037378                     ACLU FOUNDATION OF TEXAS, INC.
   Federal ID No. 572175                      5225 Katy Fwy., Suite 350
   1000 Louisiana, Suite 2300                 Houston, Texas 77007
   Houston, Texas 77002                       (713) 942-8146
   Tel: (713) 567-9532                        esaldivar@aclutx.org
   Fax: (713) 718-3303                        asegura@aclutx.org
   jimmy.rodriguez2@usdoj.gov
                                              Attorneys for Plaintiff
   Attorney for Defendant
   United States of America
       Case 5:20-cv-00081 Document 56 Filed on 08/17/21 in TXSD Page 2 of 2




                                  CERTIFICATE OF CONFERENCE

       I, Jimmy A. Rodriguez, do hereby certify that on August 16, 2021, I conferred with

Plaintiffs’ counsel regarding this motion, who agreed to move jointly for the relief requested. I also

conferred with counsel for the Defendant, Romualdo Barrera, in his individual capacity, who does

not oppose this motion.

                                                      s/ Jimmy A. Rodriguez
                                                      Jimmy A. Rodriguez
                                                      Assistant United States Attorney



                                     CERTIFICATE OF SERVICE

       I certify that on August 17, 2021, a true and correct copy of the foregoing was filed with

the United States District Clerk for the Southern District of Texas and electronically served on all

counsel of record via the District’s ECF system.


                                                      s/ Jimmy A. Rodriguez
                                                      Jimmy A. Rodriguez
                                                      Assistant United States Attorney
